DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on October 21, 2020, as directed by the Non-Final Rejection on June 22, 2020. Claim 31 is new. Claims 1-2, 4-17 and 31 are pending in the instant application. The previous rejections are maintained due to the Examiners responses to arguments and are repeated below.
Response to Arguments
Applicant's arguments filed October 21, 2020, have been fully considered but they are not persuasive. 
Applicant presents arguments generally asserting that McGinnis does not disclose the limitations of measuring capillary blood flow, specifically citing Paragraphs 0042 and 0061, and notes that the device of McGinnis gives a measure of blood oxygen levels in tissues surrounding the endotracheal tube (Page 7-8 of Remarks). Examiner respectfully disagrees with this argument.
First, it is recognized and understood that Applicant intends to claim a device capable of measuring the blood flow rate of capillaries (see Page 13 of Specification). However, McGinnis teaches a device that is capable of measuring a property of the blood flow in the capillaries within the trachea or along the patient’s airway (see Paragraphs 0058-0061, the EMF emitters measure a property of the blood flow within the capillaries of the airway, the property being oxygen levels/oximetry). Since the device of McGinnis can measure oximetry data from the blood flow in the capillaries, it thus can be seen as measuring capillary blood flow in order to obtain the oximetry data.
It is noted that an amendment specifying that the optical sensor measures a capillary blood flow rate, or similar phrasing to clarify that the parameter measured from the capillaries is volumetric blood flow, would appear to overcome the prior art of record and rejections to the claims, as McGinnis is silent on measuring a blood flow rate.
Duplicate Claims
Applicant is advised that should claim 15 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 7, 12, 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (U.S Publication No. 2010/0006103 A1) in view of Campbell (U.S Publication No. 2012/0220845 A1).
Regarding claim 1, McGinnis discloses an airway maintenance device (10) comprising: an airway lumen (50) having a proximal end (30) and a distal end (40), and a distal end portion incorporating an optical sensor (60, 70, 80) configured to measure capillary blood flow in tissue surrounding the distal end when in position within a patient's airway (Paragraph 0058-0061; The also see Fig. 1-4, the sensor(s) are disposed in the distal end of the device; Oximetry is measured from the airway tissues, and thus can be seen as measuring a property of capillary blood flow).
McGinnis is silent regarding optical sensor comprising a portion of an optical fibre extending to the distal end portion along the lumen.
Campbell teaches an optical sensor comprising a portion of an optical fibre extending to the distal end portion along the lumen (Paragraph 0020, optical tracheal tissue sensors to include emitters and detectors are typically coupled to fiber optics; also see Fig. 2-3, sensors 16 and 20 are disposed in the distal end portion of the lumen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McGinnis to include an optical sensor comprising a portion of an optical fibre extending to the distal end portion along the lumen, such as that taught by Campbell, in order to provide a known structure for relaying light/optical signals.
Regarding claim 2, the modified device of McGinnis by Campbell discloses the device of claim 1.
McGinnis further discloses wherein the distal end portion comprises an inflatable cuff (120) incorporating the optical sensor (see Fig. 1B, Fig. 4).
Regarding claim 4, the modified device of McGinnis by Campbell discloses the device of claim 1.
McGinnis further discloses wherein the portion of the optical fibre is at a distal end of the optical fibre (see Fig. 1, 4; Inclusion of an optical fiber connected to the emitters and detectors as suggested by Campbell would place the portion of the optical fiber connected to the optical sensor at the distal end of the optical fiber).
Regarding claim 7, the modified device of McGinnis by Campbell discloses the device of claim 1.
McGinnis further discloses wherein the portion of the optical fibre has a radius of curvature below a minimum bend radius of the optical fibre such that light travelling within the optical fibre is emitted from the portion of the optical fibre (Examiner is reading radius of curvature as the amount of curvature of the 
Regarding claim 12, the modified device of McGinnis by Campbell discloses the device of claim 1.
McGinnis further discloses wherein the airway maintenance device is an endotracheal tube (Paragraph 0006-0007 and 0042, the device is an endotracheal-oximeter device; also see Fig. 1A/B).
Regarding claim 15, the modified device of McGinnis by Campbell discloses the device of claim 1.
McGinnis further discloses a control unit (90/100) connectable to the optical sensor (Paragraph 0042), the control unit configured to determine a measure of capillary blood flow from a signal received from the optical sensor (Paragraph 0042).
Regarding claim 31, McGinnis discloses an apparatus comprising: an airway maintenance device (10) comprising an airway lumen (50) having a proximal end (30) and a distal end (40), and a distal end portion incorporating an optical sensor (60, 70, 80) configured to measure capillary blood flow in tissue surrounding the distal end when in position within a patient's airway (Paragraph 0058-0061; The also see Fig. 1-4, the sensor(s) are disposed in the distal end of the device; Oximetry is measured from the airway tissues, and thus can be seen as measuring a property of capillary blood flow); and a control unit (90/100) connectable to the optical sensor (Paragraph 0042), the control unit configured to determine a measure of capillary blood flow from a signal received from the optical sensor (Paragraph 0042).
McGinnis is silent regarding optical sensor comprising a portion of an optical fibre extending to the distal end portion along the lumen.
Campbell teaches an optical sensor comprising a portion of an optical fibre extending to the distal end portion along the lumen (Paragraph 0020, optical tracheal tissue sensors to include emitters and detectors are typically coupled to fiber optics; also see Fig. 2-3, sensors 16 and 20 are disposed in the distal end portion of the lumen).
.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (U.S Publication No. 2010/0006103 A1) in view of Campbell (U.S Publication No. 2012/0220845 A1), as applied to claim 1, in further view of Dorando (U.S Publication No. 2014/0180030 A1).
Regarding claim 5, the modified device of McGinnis by Campbell discloses the device of claim 1.
The modified device of McGinnis by Campbell is silent regarding wherein the portion of the optical fibre has a modified cladding such that light passing along the optical fibre from the proximal end exits the optical fibre through the modified cladding.
Dorando teaches wherein a portion of the optical fibre has a modified cladding (2; Paragraph 0033) such that light passing along the optical fibre from the proximal end exits the optical fibre through the modified cladding (see Fig. 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McGinnis to include a modified cladding around the optical fiber, in order to allow for total internal reflection of the light within the optical fiber, and to propagate the signal to the location in the fiber where the signal is to exit/enter the fiber (see Paragraph 0033 and Fig. 5-7). 
Regarding claim 6, the modified device of McGinnis by Campbell discloses the device of claim 1.
The modified device of McGinnis by Campbell is silent regarding wherein the optical fibre has a distal end face arranged to allow light passing along the optical fibre from the proximal end to exit the optical fibre through the distal end face.
Dorando teaches wherein the optical fibre has a distal end face (see Fig. 5-7, distal end of the optical fiber, where the light exits the fiber through) arranged to allow light passing along the optical fibre from the proximal end to exit the optical fibre through the distal end face (see Fig. 5-7; It is also noted that nearly all optical fibers connected to a sensor will have some distal end face in order to transmit the light from the optical fiber into the sensor, or to allow the light from the sensor to be transmitted into the fiber).
.
Claims 8, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (U.S Publication No. 2010/0006103 A1) in view of Campbell (U.S Publication No. 2012/0220845 A1), as applied to claims 1 and 15, in further view of Champeau (U.S Patent No. 5,546,935 A).
Regarding claim 8, the modified device of McGinnis by Campbell discloses the device of claim 1.
The modified device of McGinnis by Campbell is silent regarding wherein the optical sensor comprises distal end portions of a pair of said optical fibres, a first optical fibre comprising a light emitting portion and a second optical fibre comprising a light detecting portion.
Champeau teaches wherein the optical sensor comprises distal end portions of a pair of said optical fibres (Col. 6 lines 1-14), a first optical fibre comprising a light emitting portion and a second optical fibre comprising a light detecting portion (Col. 6 lines 24-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McGinnis to include a pair of optical fibres, a first optical fibre comprising a light emitting portion and a second optical fibre comprising a light detecting portion, such as that taught by Champeau, in order to provide a preferred configuration for receiving and transmitting light (Col. 6 lines 1-14 and Col. 6 lines 24-29) and also to prevent interference between incoming and outgoing signals.
Regarding claim 10, the modified device of McGinnis by Campbell and Champeau discloses the device of claim 8.
McGinnis further discloses wherein the light emitting portion and the light detecting portion are offset relative to each other (see Fig. 1B and 2A/B the emitters 60/70 are offset relative to each other, and are offset to the detector 80).
Regarding claim 11, the modified device of McGinnis by Campbell and Champeau discloses the device of claim 8.

Regarding claim 16, the modified device of McGinnis by Campbell discloses the device of claim 15.
McGinnis further discloses a light detector (80) configured to measure light received from the optical sensor along an optical fibre (the detector is connected to an optical fiber such as that taught by Campbell and relays it back to the controller), the control unit configured to determine the measure of capillary blood flow from an intensity of light received from the optical sensor (Paragraph 0042).
The modified device of McGinnis by Campbell is silent regarding a light source configured to transmit light along an optical fibre to the optical sensor.
Champeau teaches wherein the control unit comprises a light source configured to transmit light along an optical fibre to the optical sensor (Col. 5 lines 4-9; Examiner notes that an LED at the emitter, such as that taught by McGinnis, could also meet this limitation as the backscattering from the emitters is carried by an optical fiber connected to detector 80 and passes the light to the controller 90/100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McGinnis to include a light source configured to transmit light along an optical fibre to the optical sensor, such as that taught by Champeau, in order to provide a known configuration for providing light through an optical fiber (Col. 5 lines 4-9).
Regarding claim 17, the modified device of McGinnis by Campbell and Champeau discloses the device of claim 16.
Campbell further teaches wherein the light source and light detector are configured to respectively transmit and detect green light (Paragraph 0020).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (U.S Publication No. 2010/0006103 A1) in view of Campbell (U.S Publication No. 2012/0220845 A1) and Champeau (U.S Patent No. 5,546,935 A), as applied to claims 1 and 8, in further view of Li (U.S Publication No. 2010/0280362 A1).
Regarding claim 9, the modified device of McGinnis by Campbell and Champeau discloses the device of claim 8.
McGinnis is silent regarding a reference optical fibre having a reflective end face.
Li teaches a reference optical pathway (46a, see Fig. 2) having a reflective end face (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included reference pathway having a reflective end face, such as that taught by Li, in order to calibrate the emitted light against a reference beam/signal (Paragraph 0019 and Fig. 2).
Campbell further teaches an optical fiber for carrying optical signals (Paragraph 0020).
It would have been obvious to include an optical fiber for the reference optical pathway, such as that taught by Campbell, in order to provide a known way of structure for relaying optical signals (also see Fig. 2 of Li, optical fibers 18 are also used in the other portions of the sensor arrangement).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (U.S Publication No. 2010/0006103 A1) in view of Campbell (U.S Publication No. 2012/0220845 A1), as applied to claims 1, in further view of Rowbottom (U.S Publication No. 2013/0281885 A1).
Regarding claim 13, the modified device of McGinnis by Campbell and Champeau discloses the device of claim 1.
The modified device of McGinnis and Campbell is silent regarding an additional sensor configured to measure pressure, temperature and/or humidity at the distal end of the airway lumen.
Rowbottom teaches an additional sensor (28) configured to measure pressure (Paragraph 0049, the sensor 28 is a pressure sensor), at the distal end of the airway lumen (Paragraph 0049, the sensor is disposed at the distal end of the lumen or the inflatable cuff).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McGinnis to include a pressure sensor at the distal end of the airway lumen, such as that taught by Rowbottom, in order to monitor the breathing of the patient based on pressure changes detected in the lumen of the endotracheal tube (Paragraph 0038).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (U.S Publication No. 2010/0006103 A1) in view of Campbell (U.S Publication No. 2012/0220845 A1) and Rowbottom (U.S Publication No. 2013/0281885 A1), as applied to claims 1 and 13, in further view of Champeau (U.S Patent No. 5,546,935 A).
Regarding claim 14, the modified device of McGinnis by Campbell and Rowbottom discloses the device of claim 13.
The modified device of McGinnis by Campbell and Rowbottom is silent regarding the additional sensor is a fibre optic pressure sensor.
Champeau teaches a fibre optic pressure sensor (Paragraph 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McGinnis to include a fibre optic pressure sensor, such as that taught by Champeau, in order to transmit the changes in pressure instantaneously (Paragraph 0016).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                          

/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785